Citation Nr: 9935360	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-44 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to March 1954. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The Board notes that the veteran filed a claim of entitlement 
to service connection for an "ear condition" in August 
1960.  In October 1960 correspondence, the RO advised the 
veteran that available records failed to show treatment for 
an ear disorder in service, and informed him that action on 
his claim would be postponed for 60 days to allow him to 
submit evidence relating a current ear disorder to service.  
Later that month, the veteran reported that he received 
treatment for his "ear condition" at the San Fernando VA 
hospital during service in March 1954, and continued to 
receive treatment at the facility for six months following 
his separation from service.  A review of the record reveals 
that the RO took no further action on this claim.  The Board 
concludes that the veteran did not abandon his claim as he 
responded to the request for evidence by identifying 
pertinent VA treatment records.  Thus, in 1960 the proverbial 
ball was left in VA's court and, for whatever reason, was 
dropped.  Consequently, the Board finds that the issue of 
entitlement to service connection for an ear disorder remains 
open and outstanding.  As this claim has not been adjudicated 
by the RO, it is referred back to the RO for appropriate 
initial consideration.  See Parker v. Brown, 7 Vet. App. 116 
(1994).


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
tinnitus is capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a claim is not well-grounded, the VA has no 
"duty to assist" the appellant in developing facts as under 
the law, the appellant must first meet his chronological 
obligation of submitting a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1990).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease, and sufficient observation to establish chronicity 
at the time.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b) 
(1999).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including organic 
diseases of the nervous system, becomes manifest to a degree 
of ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1112, 1133 (West 1991); 38 C.F.R. § 3.307, 3.309 (1999).  
Where there is affirmative evidence to the contrary, or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the disease within the 
purview of section 1112 of this title, has been suffered 
between the date of separation from service and the date of 
onset of any such diseases, or the disability is due to the 
veteran's own willful misconduct, service connection pursuant 
to section 1112 will not be in order.  38 U.S.C.A. § 1113 
(West 1991).

The veteran's service personnel records show that he served 
during the Korean Conflict, and was awarded the Korean 
Service Medal with 2 bronze service stars, and the Combat 
Infantry Badge.  His military occupational specialty was a 
heavy mortar gunner.

Service medical records are negative for complaints, 
diagnosis, or treatment of tinnitus.  In September 1953, 
audiogram and vestibular tests were ordered prior to drug 
therapy for the veteran's pulmonary tuberculosis.  Mild 
acoustic neuritis with "bilateral inner ear deafness" was 
diagnosed.  Audiometric and vestibular tests were again 
accomplished in January 1954, following four months of 
chemotherapy.  No pertinent diagnosis was noted.  The 
February 1954 separation examination report is negative for 
tinnitus, and a clinical evaluation of the ears was normal.  
Hearing was 15/15 bilaterally to both whispered and spoken 
voice.  No audiometric evaluation was performed.
 
As noted above, in October 1960 correspondence, the veteran 
related that he received treatment for an "ear condition" 
at the San Fernando VA hospital for six months following his 
separation from service.

In June 1996, the veteran filed a claim of entitlement to 
service connection for bilateral tinnitus, indicating that 
his current disorder is related to acoustic trauma he 
sustained while serving in a mortar company during the Korean 
Conflict.

A July 1996 rating decision denied service connection for 
tinnitus, on the basis that the claim was not well grounded.  
The veteran filed a notice of disagreement (NOD) with this 
decision in September 1996, and submitted a substantive 
appeal (Form 9) later that month, perfecting his appeal.

In November 1996 correspondence, the veteran's representative 
reported that the veteran received treatment at the Long 
Beach VA Medical Center (VAMC) for "hearing loss and inner 
ear disability" between 1955 and 1960, and received medical 
treatment "for many years" at the Loma Linda VAMC.  He 
requested that these records be obtained by the RO.

Consequently, in January 1997, the RO requested the veteran's 
medical records from January 1995 to the present from the 
Loma Linda VAMC.  Outpatient records showing treatment from 
November 1994 to December 1996 were forwarded to the RO later 
that month.  A September 1995 record notes complaints of 
tinnitus "for years and years."  No pertinent diagnosis was 
noted.  The veteran sought treatment for unrelated complaints 
in May 1996.  At that time, he denied experiencing tinnitus.

Rather than request treatment records from the Long Beach 
VAMC from 1955 to 1960, as the veteran's representative 
requested, the RO requested these records from the VA 
outpatient clinic in Los Angeles in February 1998.  In 
correspondence dated in April 1998, the VA outpatient clinic 
responded that no such records were available.

Based on this evidence, the RO continued the denial of 
service connection for tinnitus in September 1998.

The Board finds that the veteran's claim of entitlement to 
service connection for tinnitus is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
maintains that he currently experiences tinnitus as a result 
of exposure to acoustic trauma in service.  The veteran's 
statements with respect to his in-service exposure to noise 
are supported by service personnel records, and must be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).  Based on the veteran's statements regarding post-
service medical treatment for tinnitus at several VA 
facilities, the Board finds that his claim is capable of 
substantiation.  Consequently, VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107 (West 1991).


ORDER

The claim of entitlement to service connection for tinnitus 
is well grounded.


REMAND

The Board finds that the veteran's claim for service 
connection for tinnitus is well grounded, as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on the veteran's history of acoustic 
trauma in service, and his assertions regarding post-service 
treatment for the disorder.  If a claim is well grounded, VA 
has a duty to assist in the development of facts pertinent to 
the claim (38 U.S.C.A. § 5107(b)) which includes a thorough 
VA examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

As noted above, the veteran has indicated that he received 
medical treatment for an "ear condition" at the San 
Fernando VA hospital for six months following his separation 
from service.  In addition, he reportedly received medical 
treatment from the Long Beach VAMC from 1955 to 1960.   A 
review of the record reveals that the RO has not attempted to 
obtain a copy of the veteran's treatment records from the San 
Fernando VA hospital, or from the Long Beach VAMC.  Further, 
while the veteran reported receiving treatment "for many 
years" at the Loma Linda VAMC, the RO limited its request 
for medical records from January 1995 to January 1997.  

The Board notes that the veteran's post-service treatment 
records may be highly relevant to the disposition of his 
claim.  His statements essentially place VA on notice that 
relevant evidence that would make his claim plausible may 
exist or could be obtained.  See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to service connection for tinnitus pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he has received since his 
discharge from service for tinnitus.  The 
RO's attention is directed to the 
veteran's reference to treatment at the 
San Fernando VA hospital during the six 
month period following his separation 
from service, treatment from the Long 
Beach VAMC from 1955 to 1960, and all 
post-service treatment at Loma Linda 
VAMC.  After obtaining the appropriate 
authorization, the RO should attempt to 
obtain any such records which have not 
been previously obtained.  

 3.  Thereafter, the RO should arrange 
for an audiology-ear disease examination 
of the appellant to determine nature, 
extent of severity, and etiology of any 
tinnitus determined to be present on 
examination.  All indicated studies must 
be conducted.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
veteran's history of noise exposure, both 
in service and since, should be reviewed.  
Likewise, the indications in the service 
medical records that he received 
apparently ototoxic medication for PTB 
should be considered.  The audiogram and 
vestibular testing performed during 
service in September 1953, and January 
1954 should also be reviewed by the 
examiner.  The Board notes that all 
service department audiological 
examinations conducted on October 31, 
1967, or earlier, are assumed to have 
used ASA units.  Therefore, the September 
1953 and January 1954 audiological 
examination auditory thresholds must be 
converted from ASA to ISO standards.  The 
examiner must be requested to provide an 
opinion as to whether it is at least as 
likely as not that any tinnitus 
determined to be present on examination 
is related to noise exposure in service.  
Any opinion(s) expressed must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and 
if it is not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for tinnitus and 
adjudicate the issue of entitlement to 
service connection for an ear condition.  
The Board notes that should a 
determination with respect to an issue of 
entitlement to service connection for a 
disability apart from tinnitus be 
adverse, the veteran and his 
representative must follow normal 
appellate procedures to obtain review by 
the Board.  In other words, apart from 
the claim of service connection for 
tinnitus, there is no other issue 
currently in appellate status and no 
other issue will automatically be subject 
to appellate review by the Board because 
an appeal of the claim for service 
connection for tinnitus has been 
perfected.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

